             Case 5:20-cv-01444-OLG Document 17 Filed 09/07/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


JOHN F. KIRK,                                  §
                                               §
     Plaintiff,                                §
                                               §
v.                                             §       CIVIL ACTION NO. 5:20-cv-1444-OLG
                                               §
PENTAGON FEDERAL CREDIT                        §
UNION,                                         §
                                               §
   Defendant.                                  §
_________________________________              §


     PENTAGON FEDERAL CREDIT UNION’S MOTION TO BE EXCUSED FROM
                            MEDIATION

TO THE HONORABLE COURT:

        1.        Pentagon Federal Credit Union (“PenFed”) requests that it be excused from

mediation.

        2.        PenFed’s motion for summary judgment remains pending.              ECF No. 13.

Accordingly, PenFed believes mediation will not be productive at this time.

        3.        Counsel for Mr. Kirk indicated she understood the reason for the request but would

not consent.

DATED: September 7, 2021.
                                                       Respectfully submitted,

                                                       DAVIS & SANTOS, P.C.

                                               By:     /s/ Stephanie L. Dodge
                                                       Stephanie L. Dodge
                                                       State Bar No. 24105336
                                                       Email: sdodge@dslawpc.com
                                                       719 S. Flores Street
                                                       San Antonio, Texas 78204
          Case 5:20-cv-01444-OLG Document 17 Filed 09/07/21 Page 2 of 2




                                                       Tel: (210) 853-5882
                                                       Fax: (210) 200-8395

                                                       ECKERT SEAMANS CHERIN & MELLOTT, LLC

                                                       F. Joseph Nealon (admitted pro hac vice)
                                                       Email: JNealon@eckertseamans.com
                                                       Jeffrey W. Larroca (admitted pro hac vice)
                                                       Email: JLarroca@eckertseamans.com
                                                       1717 Pennsylvania Ave., NW, Suite 1200
                                                       Washington, D.C. 20006
                                                       Tel: (202) 659-6671
                                                       Fax: (202) 659-6699

                                                       Attorneys for Defendant
                                                       Pentagon Federal Credit Union




                                 CERTIFICATE OF SERVICE

         I hereby certify that on September 7, 2021, I electronically filed the forgoing with the Clerk
of Court using the CM/ECF system, which will send a notification to the attorneys of record for
all parties in this case.


                                                       /s/ Stephanie L. Dodge______________
                                                       Stephanie L. Dodge
